Case 2:17-cv-07701-SDW-ESK Document 112 Filed 06/16/20 Page 1 of 5 PageID: 832




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



  ARBAH HOTEL CORP., d/b/a
  MEADOWLANDS VIEW HOTEL,                        Case No. 17–cv-07701–SDW–ESK

                 Plaintiff,

           v.                                         OPINION AND ORDER

  THE NEW YORK HOTEL AND
  MOTEL TRADES COUNCIL, AFL-
  CIO, et al.,

                 Defendants.



       THIS MATTER comes before the Court on the applications of defendant New
 York Hotel and Motel Trades Council, AFL-CIO (Union) and former defendant United
 Here Health (UHH) to stay and administratively terminate this matter pending the
 resolution of an appeal before the Third Circuit Court of Appeals (ECF Nos. 99 and
 100); and plaintiff having opposed the application (ECF No. 101); and the Court
 finding:

                        FACTS AND PROCEDURAL HISTORY

       1.   Plaintiff operates the Meadowlands View Hotel in North Bergen, New
 Jersey. (ECF No. 1 (Compl.).)

      2.      The Union is an umbrella organization for several unions representing
 employees, including plaintiff’s employees, through collective bargaining agreements.
 (ECF No. 93 p. 5 (NLRB Decision)1.)

      3.      UHH is a multi-employer Taft-Hartley trust fund that provides health
 and welfare benefits to various employees of participating unions. (Compl. ¶ 13.)

       I.       PROCEEDINGS BEFORE THE NLRB

       4.    The Union represents plaintiff’s employees through a collective
 bargaining agreement. (ECF No. 100 p. 1.) In August 2017, plaintiff ceased
 making contributions to an existing healthcare plan with UHH for its employees.

       1   References to the NLRB Decision are to the ECF page number.
Case 2:17-cv-07701-SDW-ESK Document 112 Filed 06/16/20 Page 2 of 5 PageID: 833



 (Id.) The Union filed unfair labor practices charges against plaintiff with the
 National Labor Relations Board (NLRB). (Id.)

       5.      On April 24, 2018, the NLRB Regional Director issued a consolidated
 complaint (NLRB Complaint) against plaintiff charging it with violating the National
 Labor Relations Act (NLRA). (ECF No. 100 p. 2.) The NLRB Complaint included
 claims that plaintiff violated the NLRA by “refusing to meet and bargain with the
 Union, unilaterally refusing to remit health insurance coverage payments to [UHH],”
 “bypassing the Union and dealing directly with employees,” and “unilaterally denying
 the Union’s bargaining representative access to [plaintiff’s] facility.” (NLRB
 Decision p. 5.)

        6.      On December 20, 2018, Administrative Law Judge Lauren Esposito
 sustained the NLRB Complaint. Judge Esposito found, in part, that plaintiff had
 violated the NLRA by “failing and refusing to meet and bargain with the Union as
 the exclusive collective bargaining representative” for plaintiff’s employees, by
 unilaterally failing and refusing to remit a health insurance coverage payment to
 UHH, and “by threatening to unilaterally discontinue the bargaining unit employees’
 negotiated health insurance benefit coverage if the employees did not sign up for
 [plaintiff’s] new health insurance coverage.” (NLRB Decision p. 24.)

       7.      Plaintiff appealed Judge Esposito’s decision to the NLRB. On
 November 29, 2019, a panel of the NLRB affirmed Judge Esposito’s decision. (NLRB
 Decision p. 2.) The panel ordered plaintiff to cease and desist from “threatening [its]
 employees with unilateral discontinuation of their negotiated health insurance
 coverage if they do not sign up for [plaintiff’s] new health insurance coverage,” “failing
 and refusing to recognize and bargain with the Union as the exclusive collective-
 bargaining representative of the employees,” and “failing and refusing … to make
 contractually required contributions to [UHH] on behalf of” plaintiff’s employees.”
 (NLRB Decision pp. 2–3.)

       8.     Plaintiff appealed by a petition for review with the Third Circuit Court
 of Appeals (Third Circuit) on January 2, 2020. See Pet. For Review, Arbah Hotel
 Corp. v. NLRB, No. 20-1025 (3d Cir. Jan. 2, 2020), ECF No. 1. The appeal remains
 pending.

       II.    PROCEEDINGS IN THIS MATTER

        9.    The complaint in this matter was filed on September 28, 2017.
 (Compl.) The complaint asserts three causes of action: (1) the Union breached the
 collective bargaining agreement by not accepting plaintiff’s proposed alternative
 healthcare plan for its employees; (2) the Union violated the implied covenant of good
 faith and fair dealing; and (3) the Union breached its fiduciary duty under the
 Employee Retirement Income Security Act of 1974. (Id.)




                                             2
Case 2:17-cv-07701-SDW-ESK Document 112 Filed 06/16/20 Page 3 of 5 PageID: 834



       10.    On January 30, 2018, plaintiff and UHH entered into a stipulation of
 voluntary dismissal without prejudice as to the claims against UHH. (ECF No. 25.)
 The Court “So Ordered” the stipulation on January 31, 2018. (ECF No. 26.)

         11.    On August 24, 2018, the Union filed a motion to dismiss. (ECF No. 54.)
 In response, plaintiff opposed the Union’s motion to dismiss and cross-moved for leave
 to file an amended complaint. (ECF No. 59.) The cross-motion sought, in part, to
 “reinstate” UHH as a defendant. (Id.) UHH, although no longer a party to this
 action, filed an opposition to plaintiff’s cross-motion. (ECF No. 64.)

        12.    On November 16, 2018, Hon. Leda Wettre, USMJ, held a telephone
 conference in this matter. (Minute entry after ECF No. 65.) Following the
 conference, Judge Wettre entered an order administratively terminating this matter
 on November 20, 2018. (ECF No. 69.) The order noted “the Court [] learned that a
 decision is due in the near future in a labor arbitration having some overlap with this
 action ….” (Id.)

      13.    This matter was reinstated on February 22, 2019 at plaintiff’s request.
 (ECF No. 75.)

        14.   On November 27, 2018, the Union’s counsel wrote to the Court advising
 of the decision on the pending “labor arbitration.” (ECF No 70.) The Union’s
 counsel also advised that “a decision in a proceeding before NLRB administrative law
 [J]udge Lauren Esposito involving these same parties is still pending” and that
 “[p]ost-hearing briefs in the matter were submitted on November 8, 2018.” (Id.)

        15.    On December 27, 2018, substitute counsel appeared for plaintiff. (ECF
 No. 71.) New counsel wrote to the Court on January 18, 2019 asking that this matter
 be reinstated, along with the motions that were pending at the time of the
 administrative termination. (ECF No. 72.) The Court, on February 22, 2019,
 reinstated this matter to the active docket. (ECF No. 75.) The Court also directed
 the parties to advise the Court of the motions the parties sought to file. (Id.)

        16.   On April 22, 2019, Judge Wettre held a telephone status conference and
 directed plaintiff to file its motion to amend the complaint by May 10, 2019. (ECF
 No. 85.)

      17.    On May 10, 2019, plaintiff filed its motion to amend (Motion to Amend).
 (ECF No. 86.)

        18.    This matter was reassigned to me for pretrial proceedings on October 4,
 2019. (Minute entry after ECF No. 89.) After several adjournments of conferences
 at the parties’ requests, I held a status conference on January 13, 2020 to address the
 pending Motion to Amend. (Minute entry after ECF No. 97.) During the
 conference, I was advised of a pending appeal before the Third Circuit from an NLRB
 decision involving the same parties to this action.


                                           3
Case 2:17-cv-07701-SDW-ESK Document 112 Filed 06/16/20 Page 4 of 5 PageID: 835



        19.     Accordingly, on January 16, 2020, I entered a text order requiring the
 parties to file submissions addressing whether this matter should be administratively
 terminated until such time as: (a) the appeal that is pending before the Third Circuit
 is resolved; and (b) any further agency proceedings that may result from the appellate
 decision are concluded. (ECF No. 98.)

      20.    The parties and UHH filed their submissions on January 27, 2020.
 (ECF Nos. 99, 100, and 101.)

                                      ANALYSIS

        21.    Courts generally weigh a number of factors in determining whether to
 grant a stay including: (1) whether a stay would unduly prejudice or present a clear
 tactical disadvantage to the non-moving party; (2) whether denial of the stay would
 create “a clear case of hardship or inequity” for the moving party; (3) whether a stay
 would simplify the issues and the trial of the case; and (4) whether discovery is
 complete and/or a trial date has been set. Akishev v. Kapustin, 23 F.Supp.3d 440,
 446 (D.N.J. 2014) (internal citations omitted).

         22.   A court may “hold one lawsuit in abeyance to abide the outcome of
 another which may substantially affect it or be dispositive of the issues.” Bechtel
 Corp. v. Local 215, Laborers’ Int’l Union, 544 F.2d 1207, 1215 (3d Cir. 1976) “The
 district court ha[s] inherent discretionary authority to stay proceedings pending
 litigation in another court.” Rodgers v. U.S. Steel Corp., 508 F.2d 152, 162 (3d Cir.
 1975). Consequently, if another litigation is pending, courts may, after balancing
 these factors, “hold one lawsuit in abeyance to abide the outcome of another which
 may substantially affect it or be dispositive of the issues.” Bechtel Corp., 544 F.2d
 at 1215; see also MEI, Inc. v. JCM Am. Corp., No. 09-351, 2009 WL 3335866, at *4
 (D.N.J. Oct. 15, 2009) (“A stay is particularly appropriate, and within the court’s
 ‘sound discretion,’ where the outcome of another case may ‘substantially affect’ or ‘be
 dispositive of the issues’ in a case pending before a district court.”) (citations
 omitted).

         23.   Here, the resolution of the appeal before the Third Circuit will likely
 affect the disposition of this matter. There is substantial overlap between the issues
 presented in this case and pending before the Third Circuit. For example, in both
 cases, the parties dispute whether plaintiff was permitted to terminate the
 healthcare coverage with UHH and require its employees to sign up for plaintiff’s
 alternate policy. Further, both matters involve competing claims over plaintiff’s
 obligation to make certain benefit payments to UHH.

       24.     UHH and the Union also argue the NLRB’s decision and the decision
 from the Third Circuit “preempt” plaintiff’s common law claims. (ECF Nos. 99 p. 2
 and 100 p. 3.) The Court does not need to address this argument at this time because




                                           4
Case 2:17-cv-07701-SDW-ESK Document 112 Filed 06/16/20 Page 5 of 5 PageID: 836



 the matter will be administratively terminated pending the resolution of the appeal
 before the Third Circuit.

       Accordingly,


       IT IS on this   16th day of June 2020    ORDERED that:

       1.     This matter is Stayed and Administratively Terminated.

        2.    Any party may move by letter application to reinstate this matter to the
 active docket following the issuance of the mandate from the decision of the Third
 Circuit Court of Appeals on the Appeal.



                                                  /s/ Edward S. Kiel
                                                 Edward S. Kiel
                                                 United States Magistrate Judge




                                          5
